           Case 1:17-vv-00873-UNJ Document 39 Filed 01/15/19 Page 1 of 7




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-873V
                                   Filed: November 21, 2018
                                        UNPUBLISHED


    BENITA GOLDSTEIN, Personal
    Representative of the Estate of
    STEWART GOLDSTEIN ,
                                                             Special Processing Unit (SPU); Joint
                        Petitioner,                          Stipulation on Damages; Influenza
    v.                                                       (Flu) Vaccine; Guillain-Barre
                                                             Syndrome (GBS)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Nancy Routh Meyers, Ward Black Law, Greensboro, NC, for petitioner.
Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
       respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On June 27, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that her husband, Stewart Goldstein, suffered Guillain-Barré
Syndrome (“GBS”) and complications from his illness, including death, after receiving
the influenza vaccination on September 30, 2016. Petition at 1, ¶¶ 3, 11; Stipulation,
filed Nov. 21, 2018, at ¶¶ 1-2, 4. Petitioner further alleges that her husband received
the vaccination in the United States, that his untimely death was a result of his GBS,
and that neither she nor any other party has filed a civil action or received compensation

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-00873-UNJ Document 39 Filed 01/15/19 Page 2 of 7



for her husband’s injuries and death, alleged as vaccine caused. Petition at ¶¶ 3, 11,
13-14; Stipulation at ¶¶ 3-5. “Respondent denies that the flu vaccine caused Mr.
Goldstein’s alleged GBS, any other injury, or his death.” Stipulation at ¶ 6.

       Nevertheless, on November 21, 2018, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $387,000.00 in the form of a check payable to petitioner, as
        legal representative of the Estate of Stewart Goldstein. Stipulation at ¶ 8.
        This amount represents compensation for all items of damages that would be
        available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
Case 1:17-vv-00873-UNJ Document 39 Filed 01/15/19 Page 3 of 7
Case 1:17-vv-00873-UNJ Document 39 Filed 01/15/19 Page 4 of 7
Case 1:17-vv-00873-UNJ Document 39 Filed 01/15/19 Page 5 of 7
Case 1:17-vv-00873-UNJ Document 39 Filed 01/15/19 Page 6 of 7
Case 1:17-vv-00873-UNJ Document 39 Filed 01/15/19 Page 7 of 7
